DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	The Amendment filed June 30, 2020 has been entered. Claims 1, 3, and 7-9 were amended. Claims 1-9 are under consideration in this Office Action.


Withdrawal of Objections and Rejections
3.	The rejection of claims 1 and 3 under 35 USC 112, second paragraph is withdrawn in view of applicants’ amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pore et al., (PLOS One. July 2011. Vol. 6, Issue7. e22663, pg 1-11) in view of Dubey et al., (Vaccines. 2016, 4, 40) and Li et al., (Preparation of alginate coated chitosan microparticles for vaccine delivery. BMC Biotechnol 8, 89 (2008). https://doi.org/10.1186/1472-6750-8-89). 
The claims are drawn to a formulation of OmpA comprising essentially of: a)    OmpA protein as an active molecule, obtained as a product of an OmpA gene is derived from Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, and b) Alginate chitosan nanoparticles as a vehicle wherein the formulation has a diameter in a range of 240 nm to 700 nm. 
Pore (2011) et al., teach the 34 kDa outer membrane protein (OMP) of Shigella flexneri 2a has been identified as an efficient immunostimulant [Background].  By using 
Immunogenicity and protective efficacy of the recombinant OmpA has been evaluated in an intranasally immunized murine pulmonary model. The recombinant protein induces significantly enhanced protein specific IgG and IgA Abs in both mucosal and systemic compartments and IgA secreting cells in the systemic compartment (spleen). The mice immunized with OmpA have been protected completely from systemic challenge with a lethal dose of virulent S. flexneri 2a. Immunization with the protein causes mild polymorphonuclear neutrophil infiltration in the lung, without inducing the release of large amounts of proinflammatory cytokines [Key Results].  The protein has been shown to stimulate macrophages through a TLR2-dependent mechanism. Moreover, 34 kDa protein has been found to up regulate the expression of adaptor protein MyD88, p38 MAP kinase, NF-κB, production of type-1 cytokines and chemokines as well as other molecules (MHC II, CD40 and CD80) known to modulate the adaptive response towards Th1 type in macrophages, thus linking the innate and Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set; however, Pore et al., does not teach the formulation having the instantly claimed particle diameter range. 
Dubey et al., teach biodegradable polymeric nanoparticles (NPs) have shown potential to serve as antigen delivery systems for oral vaccines. In this study, the recombinant outer membrane protein A (rOmpA) was encapsulated in chitosan NPs (NP-rOmpA) and used for oral vaccination [abstract]. The rOmpA purity was 85%, nanodiameter <500 nm, encapsulation efficiency 60.6%, zeta potential
+19.05 mV, and there was an in vitro release of 49% of encapsulated antigen within 48 h post incubation in phosphate-buffered saline [abstract].  Figure 3 shows the average diameter was 484.5 nm. Serum samples from NP-rOmpA-vaccinated fish had a higher inhibition rates than the IWC-ET group. Overall, these data show that the NP-rOmpA vaccine produced higher antibody levels and had superior protection over the inactivated whole cell vaccine, showing that encapsulating OmpA in chitosan NPs confer improved protection against E. tarda mortality in L. fimbriatus [abstract]. Cloning of the OmpA gene was carried out by excluding the region coding for the signal peptide using PCR conditions is known in the art [page 3 of 14]. Chitosan nanoparticles were prepared by an ionic gelation process, as described by Gan et al., with minor modifications. Briefly, purified low molecular weight (75%–85% deacetylated) chitosan oC up to the time of making the chitosan nanoparticles. The chitosan-rOmpA solution was flush mixed with sodium TPP (sodium tripolyphosphate, Sigma-Aldrich®). The nanoparticles were formed spontaneously via the TPP initiated ionic crosslink and coacervation mechanism at a chitosan:TPP weight ratio of 3:1. Nanoparticles (NPs) encapsulated with rOmpA were separated by centrifuging at 14,000 rpm for 30 min at 14 oC, freeze-dried, and stored at 4oC [page 3 of 14].
Dubey et al., shows the efficacy of chitosan NPs as an antigen delivery
system for rOmpA and their ability to evoke protective antibody response was evaluated. Dubey et al., concluded that the 468.9 nm diameter chitosan NPs
generated in this study were large enough to encapsulate the 38KDa rOmpA protein at a high encapsulation efficiency. However, the 60% encapsulation efficiency obtained in this study is in the range that has been shown to efficiently deliver encapsulated antigens in vivo by chitosan NPs [page 10 of 14]. This encapsulation efficiency >70% has been shown to increase drug delivery in vivo, implying that the increased encapsulation (of rOmpA) contributes to even higher protection. Given that nanodiameters <500 nm have been shown to be successfully endocytosed by antigen-presenting cells (APCs) [page 10 of  4].  Therefore Dubey et al., teach a formulation of OmpA comprising essentially of: a) OmpA protein as an active molecule, obtained as a product of an OmpA gene inserted in a plasmid comprising a novel-set of a forward and 


Li et al., teach the preparation of alginate coated chitosan microparticles for vaccine delivery. Absorption of antigens onto chitosan microparticles via electrostatic interaction is a common and relatively mild process suitable for mucosal vaccine. In order to increase the stability of antigens and prevent an immediate desorption of antigens from chitosan carriers in gastrointestinal tract, coating onto BSA loaded chitosan microparticles with sodium alginate was performed by layer-by-layer technology to meet the requirement of mucosal vaccine [Background].  The prepared alginate coated chitosan microparticles, were suitable for oral mucosal vaccine. Moreover, alginate coating onto the surface of chitosan microparticles could modulate the release behavior from alginate coated chitosan microparticles and could effectively protect model protein from degradation in acidic medium in vitro for at least 2 h. In all, the prepared alginate coated chitosan microparticles are an effective vehicle for administration of antigens [Conclusion].  Li et al., teach preparation of alginate coated chitosan microparticle loaded chitosan microparticles suspensions with pH value at 5.1 were added dropwisely into sodium alginate solution (pH = 7.2) at concentration of 10 mg/ml under mild agitation for 10 min. Then the suspension was centrifuged at 3,400 rpm for 5 min, and the supernatant was discarded [Preparation of alginate coated chitosan microparticles]. Finally, alginate coated chitosan microparticles were re-dispersed into calcium chloride (CaCl2) aqueous solution (pH = 7.0) at concentration of 0.524 mmol/L to crosslink the alginate layer presents on the surface of chitosan microparticles [Preparation of alginate coated chitosan microparticles].
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply the rOMP chitosan nanoparticle of Dubey et al., and Li et al., to Pore et al’s formulation of OmpA comprising essentially of an OmpA protein as an active molecule, obtained as a product of an OmpA gene is derived from Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, into a formulation comprising a chitosan nanoparticle in order to increase the stability of antigens and prevent an immediate desorption of antigens from chitosan carriers in gastrointestinal tract. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the chitosan nanoparticles because they are suitable for mucosal vaccines. Furthermore, Dubey et al., teach the advantages of  biodegradable polymeric nanoparticles (NPs) have shown potential to serve as antigen delivery systems for oral vaccines which are highly efficacious and invoke a protective antibody response.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a the OmpA gene and the alginate chitosan nanoparticle wherein there is no change in the respective function of the OmpA gene or nanoparticle, thus the combination would prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
5.	Applicant’s arguments, filed June 22, 2020, with respect to the rejections of claims 1-9 have been fully considered and are not persuasive.  
Applicants argue that Pore, does not use alginate chitosan nanoparticles as the delivery system.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Pore et al., teach a formulation of OmpA comprising essentially of: a) OmpA protein as an active molecule, obtained as a product of an OmpA gene is derived from Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, while Dubey et al., and Li et al., teach alginate chitosan nanoparticles as a vehicle wherein the formulation has a diameter in a range of 240 nm to 700 nm. 
Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set; Dubey et al., teach OmpA encapsulated in chitosan nanoparticles as a vehicle wherein the formulation has a diameter in a range of 240 nm to 700 nm; and Li et al., teach the use of alginate chitosan nanoparticles.  
Applicants argue that Li et al., does not cure the deficiency in the rejection of amended independent claim 1.  In response to applicant's argument that Li, the alginate coated BSA loaded chitosan microparticle has a mean diameter of 1um whereas the mean diameter of OmpA loaded chitosan with alginate (CAOP) particle is approximately 535nm, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Dubey et al., already teach nanoparticles formulations 

Next Applicants argue that Pore uses OmpA via a nasal route as a candidate vaccine against Shigella sp., which is not a natural route of transmission. In the claimed method of the instant application, preparation of OmpA is different from Pore and it was developed and prepared as an oral candidate vaccine in order to get protection against natural transmission mode.  However, the instant claims do not recite any limitations regarding oral vaccine formulations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,OmpA from a different source and different types of chitosan) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the OmpA gene must be derived from Shigella flexneri, which is what Pore et al., teach. The claims recite alginate chitosan nanoparticles which is what Dubey et al., and Li et al., teach. 
Applicants urge that none of Pore in view of Dubey and Li formulations showed efficacy of their formulation against shigellosis in an oral route. Again, the Office points to the claims which do not recite any such limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicants argue that Dubey teach a method of preparation of formulation of outer membrane protein A. However, as previously stated, Dubey et al., alone does not teach the entirety of the claimed invention. In this case, Pore et al., in view of  Dubey et al., and Li et al., teach a method of preparation of formulation of outer membrane protein A (OmpA), said method comprising the steps of: a) preparing a recombinant plasmid comprising an OmpA forward primer having the nucleotide sequence SEQ ID NO: 1 and an OmpA reverse primer having the nucleotide sequence SEQ ID NO: 2
wherein underlined bases in the forward primer represents restriction site specific
for Ncol and the underlined bases in the reverse primer represents restriction site specific for Xhol; b) transferring said recombinant plasmid to E. coli BL21 (DE3) for multiplication; c) isolating OmpA protein as a product from the E. coli BL21 (DE3) ;
d) preparing chitosan with alginate nanoparticles; and e) loading OmpA protein into said chitosan with alginate nanoparticles; wherein the final OmpA chitosan nanoparticle formulation has a particle diameter in a range of 240 nm to 700 nm.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to apply the rOMP chitosan nanoparticle of Dubey et al., to Pore et al’s formulation of OmpA comprising essentially of an OmpA protein as an active molecule, obtained as a product of an OmpA gene is derived from Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, into a formulation comprising a chitosan nanoparticle in order to increase the stability of antigens and prevent an immediate desorption of antigens from chitosan carriers in gastrointestinal tract. Furthermore LI et al., teach the addition of alginate prevent  immediate desorption of antigens from chitosan carriers in gastrointestinal tract, and are suitable for oral mucosal formulations.

One of ordinary skill in the art would have a reasonable expectation of success by incorporating the chitosan nanoparticles because they are suitable for mucosal vaccines. Furthermore, Dubey et al., teach the advantages of  biodegradable polymeric nanoparticles (NPs) have shown potential to serve as antigen delivery systems for oral vaccines which are highly efficacious and invoke a protective antibody response.


Claim Rejections - 35 USC § 103
6.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (Vaccine. Vol. 31. Issue 48, 19 Nov. 2013, pages 5754-5759) in view of Dubey et al., (Vaccines. 2016, 4, 40) and Zheng et al., (Biochemical and Biophysical Res Comms Vol. 323, Issue 4; October 2004: pages 1321-1327). 

b)    transferring said recombinant plasmid to E. coli BL21 (DE3) for multiplication;
c)    isolating OmpA protein as a product from the E. coli BL21 (DE3) ;
d)    preparing chitosan nanoparticles; and e)    loading OmpA protein into said chitosan nanoparticles wherein the formulation has a particle diameter in a range of 240 nm to 700 nm. 
Gao et al., teach the poly (lactic-co-glycolic) acid (PLGA) was used as a carrier for a divalent fusion DNA vaccine encoding the Aeromonas veronii outer membrane protein A (ompA) and Aeromonas hydrophila hemolysins (hly) protein. The recombinant pET-28a-ompA-hly was constructed by inserting the ompA gene and hly gene into a pET-28a expression vector. Loading of ompA-hly antigen module on PLGA microspheres were accomplished by water-in-oil-in-water (W/O/W) encapsulation [abstract]. Results indicated that ompA-hly antigen-loaded PLGA microsphere vaccine is a qualified candidate vector system for sterile protective immunity against A. hydrophila and A. veronii infections [abstract].  
2O were added slowly to the suspension over 30 min. The emulsion was stirred at 160 rpm for an additional 6–8 h at room temperature to afford microsphere hardening.
 [Section 2.4]. Microspheres were then washed with ddH2O, and dried for 24 h under a vacuum at room temperature. The actual loading was used to determine the encapsulation efficiency [Section 2.4]. 
Therefore, Gao et al., teach a formulation of OmpA comprising essentially of: a)    OmpA protein as an active molecule, obtained as a product of an OmpA gene inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, and b) chitosan nanoparticles as vehicle and the method of preparation.  However, Gao et al., does not specifically use alginate chitosan nanoparticles.
Dubey et al., teach biodegradable polymeric nanoparticles (NPs) have shown potential to serve as antigen delivery systems for oral vaccines. In this study, the 
+19.05 mV, and there was an in vitro release of 49% of encapsulated antigen within 48 h post incubation in phosphate-buffered saline [abstract].  Figure 3 shows the average diameter was 484.5 nm Serum samples from NP-rOmpA-vaccinated fish had a higher inhibition rates than the IWC-ET group. Overall, these data show that the NP-rOmpA vaccine produced higher antibody levels and had superior protection over the inactivated whole cell vaccine, showing that encapsulating OmpA in chitosan NPs confer improved protection against E. tarda mortality in L. fimbriatus [abstract]. Cloning of the OmpA gene was carried out by excluding the region coding for the signal peptide using PCR conditions is known in the art [page 3 of 14]. Chitosan nanoparticles were prepared by an ionic gelation process, as described by Gao et al., with minor modifications. Briefly, purified low molecular weight (75%–85% deacetylated) chitosan (Sigma-Aldrich®, St. Louis, MO, USA), was put in 1% (w/v) acetic acid to obtain a 0.15% (w/v) chitosan concentration. Thereafter, 10 mg rOmpA was put in the chitosan solution, adjusted to pH 5.5, and maintained at 20 oC up to the time of making the chitosan nanoparticles. The chitosan-rOmpA solution was flush mixed with sodium TPP (sodium tripolyphosphate, Sigma-Aldrich®). The nanoparticles were formed spontaneously via the TPP initiated ionic crosslink and coacervation mechanism at a chitosan:TPP weight ratio of 3:1. Nanoparticles (NPs) encapsulated with rOmpA were separated by centrifuging at 14,000 rpm for 30 min at 14 oC, freeze-dried, and stored at 4oC [page 3 of 14].

system for rOmpA and their ability to evoke protective antibody response was evaluated. Dubey et al., concluded that the 468.9 nm diameter chitosan NPs
generated in this study were large enough to encapsulate the 38KDa rOmpA protein at a high encapsulation efficiency. However, the 60% encapsulation efficiency obtained in this study is in the range that has been shown to efficiently deliver encapsulated antigens in vivo by chitosan NPs [page 10 of 14]. However, at encapsulation efficiency >70% this has been shown to increase drug delivery in vivo, implying that the increased encapsulation (of rOmpA) contributes to even higher protection. Given that nanodiameters <500 nm have been shown to be successfully endocytosed by antigen-presenting cells (APCs) [page 10 of 14].  Therefore Dubey et al., teach a formulation of OmpA comprising essentially of: a)    OmpA protein as an active molecule, obtained as a product of an OmpA gene inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, and b) chitosan nanoparticles as a vehicle wherein the chitosan microparticle (COP) having a diameter in the range of 240 nm to 700 nm; however Dubey et al., do not teach the inclusion of alginate.
Zheng et al., teach protein delivery systems of biodegradable alginate-chitosan poly(Lactic-co-glycolic acid) composite microspheres.  The alginate–chitosan–poly(lactic-co-glycolic acid) (PLGA) composite microspheres was developed to elevate protein entrapment efficiency and decrease its burst release [abstract]. To obtain the desired release properties, the alginate–chitosan microcapsules were further incorporated in the PLGA to form the composite microspheres [abstract].  In order to overcome the demerits of PLGA microspheres, Zheng et al., constructed a novel −1) and incubated in a shaking water bath at 37 °C, 100 rpm for 2 h. Then the sample was centrifuged at 2000 rpm and the supernatant was collected. This extraction step was repeated three times before BSA concentration was determined. 
prima facie obvious at the time of applicants’ invention to apply Zheng et al’s alginate chitosan nanoparticle to Gao’s formulation already comprising a chitosan nanoparticle in order to elevate protein entrapment efficiency. Dubey et al., teach the benefit of rOmpA being efficiently delivered when encapsulated by chitosan NPs as able to evoke a protective antibody response.
 One of ordinary skill in the art would have a reasonable expectation of success by exchanging the chitosan nanoparticles because they are suitable for elevating protein entrapment efficiency and decreasing burst release. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a the OmpA gene and the alginate chitosan nanoparticle wherein there is no change in the respective function of the OmpA gene or nanoparticle, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
7.	Applicant’s arguments, filed June 22, 2020, with respect to the rejections of claims 1-9 have been fully considered and are not persuasive.  
Applicants argue that Gao et al., does not teach a method of preparation of formulation of outer membrane protein A (OmpA) comprising loading OmpA protein into said chitosan with alginate nanoparticles and CAOP nanoparticle having a diameter in a range of 240 nm to 700 nm, as recited in amended claim 3 of the instant application.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Gao et al., teach method of preparation of formulation of outer membrane protein A (OmpA), said method comprising the steps of: a) preparing a recombinant plasmid comprising an OmpA forward primer and an OmpA reverse primer wherein underlined bases in the forward primer represents restriction site specific for Ncol and the underlined bases in the reverse primer represents restriction site specific for Xhol; b)  transferring said recombinant plasmid to E. coli BL21 (DE3) for multiplication; c) isolating OmpA protein as a product from the E. coli BL21 (DE3); and d) preparing nanoparticles for encapsulation. Dubey et al., and Li et al., teach loading OmpA protein into said chitosan nanoparticles wherein the formulation has a particle diameter in a range of 240 nm to 700 nm. 


In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to apply Zheng et al’s alginate chitosan nanoparticle to Gao’s formulation already comprising a chitosan nanoparticle in order to elevate protein entrapment efficiency. Dubey et al., teach the benefit of rOmpA being efficiently delivered when encapsulated by chitosan NPs as able to evoke a protective antibody response. One of ordinary skill in the art would have a reasonable expectation of success by exchanging the chitosan nanoparticles because they are suitable for elevating protein entrapment efficiency and decreasing burst release. 

Applicants argue that Gao prepared PLGA microspheres that are loaded with divalent DNA vaccine encoding the ompA gene of Aeromonas veronii and the hly gene In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the source of the rOmpA is not recited by the instant claims. In addition, Applicants have not stated how Gao et al., rOmpA is any different from the rOmpA recited by claim 3. Applicants argue that the ionic gelation method versus the water in oil method are different. However, Applicant has not pointed to any claimed limitation which was not taught by the prior art references. Applicants arguments that the methodologies are different; however the prior art references teach the claimed limitations. The prior art references teach the claimed preparation steps. The claim language does not exclude any additional preparation steps.  Therefore, the broadest reasonable interpretation has been applied; thus applicants’ arguments are not found persuasive and the rejection is maintained. 




Conclusion
8.	No claims allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645